Name: Council Decision (CFSP) 2016/1137 of 12 July 2016 on the launch of the European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA)
 Type: Decision
 Subject Matter: Africa;  European construction;  defence;  cooperation policy
 Date Published: 2016-07-13

 13.7.2016 EN Official Journal of the European Union L 188/25 COUNCIL DECISION (CFSP) 2016/1137 of 12 July 2016 on the launch of the European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to Council Decision (CFSP) 2016/610 of 19 April 2016 on a European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) (1), and in particular Article 4 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 19 April 2016, the Council adopted Decision (CFSP) 2016/610. (2) Following the recommendation of the EU Mission Commander, EUTM RCA should be launched on 16 July 2016. (3) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications. Consequently, Denmark is not participating in the adoption of this Decision, is neither bound by it nor subject to its application, and does not participate in the financing of this mission, HAS ADOPTED THIS DECISION: Article 1 The Mission Plan and the Rules of Engagement concerning the European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) are approved. Article 2 EUTM RCA shall be launched on 16 July 2016. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 12 July 2016. For the Council The President P. KAÃ ½IMÃ R (1) OJ L 104, 20.4.2016, p. 21.